        Case 3:20-cv-00367-JAM Document 23-1 Filed 05/26/20 Page 1 of 1



                               CERTIFICATE OF SERVICE

       I certify that on this 26th day of May 2020, I electronically filed the foregoing document

with the Clerk of the Court by using the CM/ECF system, causing all counsel of record be served

by electric means.



                                                           /s/ Raymond C. Silverman
                                                           Raymond C. Silverman
